Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S COMMENTS

In view of applicant’s arguments toward the restriction; restriction is withdrawn. claims 1-20 were examined on the merits.
Claims 1-20 are allowed. 
The closes prior art:
Lavi et al. (US 2014/0200867) discloses  A method for vascular assessment is disclosed. The method comprises receiving a plurality of 2D angiographic images of a portion of a vasculature of a subject, and processing the images to produce a stenotic model over the vasculature, the stenotic model having measurements of the vasculature at one or more locations along vessels of the vasculature. The method further comprises obtaining a flow characteristic of the stenotic model, and calculating an index indicative of vascular function, based, at least in part, on the flow characteristic in the stenotic model; but fails to teach the claimed subject matter.
Tolkowsky et al. (US 2014/0121513) discloses Apparatus and methods are described for use with a plurality of angiographic image frames of a moving lumen of a subject, including aligning the image frames with each other. Using the aligned image frames, a time it takes a contrast agent to travel a known distance through the lumen is determined. At least partially in response thereto, a characteristic of the lumen is determined, and, in response to the determined characteristic, an output is generated on a display. Other applications are also described.; but fails to disclosed the claimed subject matter.

    PNG
    media_image1.png
    475
    636
    media_image1.png
    Greyscale

Benishti et al. (US 2015/0339847) discloses  A method for vascular modeling is disclosed. The method, in some embodiments, comprises receiving a plurality of 2-D angiographic images of a portion of a vasculature of a subject, and processing the images to automatically detect 2-D features, for example, paths along vascular extents, which are projected into 3-D to determine homologous features among blood vessels. In some embodiments, projection and/or image registration is iteratively altered to improve feature position matching. Based on 3-D vascular extents and their registration to 2-D images, additional features such as vascular width are optionally determined and added to the model but fails to disclose the claimed subject matter.
Allowable subject matter:
	The closes prior art fails to teach A method for determining a blood flow velocity in a vessel, comprising: receiving, at an interface of a device, a 3D model of the vessel, the 3D model reconstructed based on X-ray angiography images of the vessel; specifying, by a processor of the device, a segment of the 3D model by a start landmark and a termination landmark; and determining, by the processor, the blood flow velocity based on length of the segment and perfusion time for the segment by normalizing the blood flow velocity to correspond to a cardiac cycle.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M SANTOS RODRIGUEZ whose telephone number is (571)270-7782. The examiner can normally be reached Monday-Friday 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793